After Remand from the Alabama Supreme Court

McMILLAN, Judge.
Pursuant to the Alabama Supreme Court’s decision in Ex parte McWilliams, 640 So.2d 1015 (Ala.1993), the conviction of the appellant, James Edmund McWilliams, Jr., is affirmed but this cause is remanded to the trial court for that court to determine whether in sentencing the appellant, it considered the portions of the appellant’s pre-sentence report, wherein Patricia Reynold’s family members stated their opinions of the appellant, the murder, and the appropriate sentence for the appellant. The trial court is ordered to make written findings and to submit those findings to this court. Further, pursuant to the Alabama Supreme Court’s opinion, the trial court is directed to vacate the appellant’s death sentence and to hold another sentencing hearing if the trial judge determines that he did consider those portions of the pre-sentence report in sentencing the appellant.
AFFIRMED AS TO CONVICTION; REMANDED WITH INSTRUCTIONS AS TO SENTENCE.
All Judges concur.